Citation Nr: 0427006	
Decision Date: 09/28/04    Archive Date: 10/06/04	

DOCKET NO.  03-23 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES


1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
coronary artery disease, status post myocardial infarction. 

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease. 

3.  Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

In a decision of April 1998, the RO denied entitlement to 
service connection for coronary artery disease.  The veteran 
voiced no disagreement with that decision, which has now 
become final.  Since the time of the April 1998 decision 
denying entitlement to service connection for coronary artery 
disease, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO found that such evidence 
was neither new nor material, and the current appeal ensued.  


FINDINGS OF FACT

1.  In a decision of April 1998, the RO denied entitlement to 
service connection for coronary artery disease.

2.   Evidence submitted since the time of the RO's April 1998 
decision is cumulative and/or redundant, and of insufficient 
significance to raise a reasonable possibility of 
substantiating the veteran's current claim.

3.  Chronic obstructive pulmonary disease is not shown to 
have been present in service, or for many years thereafter.

4.  The veteran's service-connected disabilities consist of 
the residuals of cold injury to the right foot, evaluated as 
30 percent disabling; and the residuals of cold injury to the 
left foot, evaluated as 20 percent disabling.  The combined 
evaluation for the veteran's various service-connected 
disabilities is 50 percent.  

5.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as a result of his 
service-connected disabilities; he is neither bedridden nor 
helpless due to his service-connected residuals of cold 
injury to both feet. 


CONCLUSIONS OF LAW

1.  The decision of the RO in April 1998 denying the 
veteran's claim for service connection for coronary artery 
disease is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002). 

2.  Evidence received since the RO denied entitlement to 
service connection for coronary artery disease in April 1998 
is new, but not material, and insufficient to a proper 
reopening of the veteran's claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).

3.  Chronic obstructive pulmonary disease was not incurred in 
or aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002).

4.  The requirements for special monthly compensation based 
on the need for the regular aid and attendance of another 
person have not been met.  38 U.S.C.A. § 1114(l) (West 2002); 
38 C.F.R. § 3.352 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The VCAA includes an enhanced duty on the 
part of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003). 

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
veteran was, in fact, provided notice in correspondence of 
August 2002, approximately seven months prior to the initial 
AOJ decision in March 2003.  Specifically, in a letter of 
August 2002, the veteran was provided with the opportunity to 
submit evidence, notified of what evidence the VA had 
secured, what evidence was still required to substantiate his 
claims, provided notice of who was responsible for securing 
the evidence, and advised to submit any information or 
evidence in his possession.  The veteran was also provided 
with a Statement of the Case in June 2003 apprising him of 
various VA actions in his case and providing him with the 
appropriate law and regulations.

Based on a review of the evidence of record, the veteran has 
been provided every opportunity to submit evidence, and to 
attend a hearing at the RO before a Decision Review Officer, 
or before a Veterans Law Judge at the RO, or in Washington, 
D.C.  In point of fact, the veteran requested, and was 
scheduled for, a hearing before a Veterans Law Judge at the 
RO, for which he failed to report.  He has been provided with 
notice of the appropriate laws and regulations, and given 
notice of what evidence he needed to submit, as well as what 
evidence the VA would secure on his behalf.  In addition, the 
veteran was given ample time to respond.

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In this regard, the Board notes that the 
evidence includes a service separation examination, as well 
as various VA and private treatment records.  Under the facts 
of this case, "the record has been fully developed" with 
respect to the issues currently on appeal, and "it is 
difficult to discern what additional guidance the VA could 
have provided to the veteran regarding what further evidence 
he could submit to substantiate his claims."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information  
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.  

Factual Background

At the time of a service separation examination in January 
1954, it was noted that the veteran's lungs and chest were 
within normal limits.  Radiographic studies of the veteran's 
chest were similarly within normal limits, and no pertinent 
diagnosis was noted.

Private medical records covering the period from June 1979 to 
December 1997 show treatment during that time for various 
disabilities, among them, coronary artery disease and chronic 
obstructive pulmonary disease.  None of the records relate 
any current disabilities cardiovascular or lung pathology to 
service.

In correspondence from the National Personnel Records Center 
dated in August 1997, it was noted the veteran's medical 
records had apparently been destroyed in a fire at that 
facility.

Following a VA examination for cold injury residuals in 
February 1998, the examiner noted that, in his opinion, there 
was no causal relationship between the veteran's 
arteriosclerotic heart disease/coronary bypass times two and 
his service-connected residuals of cold injury to the feet. 

Radiographic studies of the veteran's chest conducted by the 
VA in February 1998 were consistent with mild cardiomegaly, 
with increased interstitial markings, in addition to 
postoperative changes and pleural thickening in the right 
lateral hemithorax.

In an Administrative Decision of April 1998, it was noted 
that all attempts to obtain the veteran's service medical 
records had been unsuccessful.

In a rating decision of April 1998, the RO denied entitlement 
to service connection for coronary artery disease.  At the 
time of that decision, it was noted that, with the exception 
of the veteran's service separation examination, none of his 
service medical records were available for review.  
Additionally noted was that all efforts to obtain his service 
medical records from other potential sources had been 
unsuccessful.  Apparently, those records had been destroyed 
in a fire at the National Personnel Records Center in 1973.  
Based on the available evidence, the RO determined that the 
veteran's coronary artery disease was unrelated to his period 
of active military service.  

Private records of hospitalization covering the period from 
January to February 1999 reveal that the veteran was 
hospitalized at that time for an apparent myocardial 
infarction.  The pertinent diagnoses at the time of discharge 
were acute inferior wall myocardial infarction; congestive 
hearing failure; ischemic cardiomyopathy; recurrent 
ventricular tachycardia resulting in cardiac arrest; 
hypertension; and chronic obstructive pulmonary disease.  

Received in November 1999 were various private medical 
records covering the period from February to November 1999, 
showing treatment during that time for various disabilities, 
including coronary artery disease and chronic obstructive 
pulmonary disease.  

Private records of hospitalization dated in May 2002 reveal 
that the veteran was hospitalized at that time with 
complaints of difficulty breathing, as well as coughing, 
wheezing, and chest pain.  The pertinent diagnoses were 
congestive heart failure and pulmonary edema; severe ischemic 
cardiomyopathy, with an ejection fraction calculated at 9 
percent; ventricular tachycardia with automatic defibrillator 
discharge; chronic obstructive pulmonary disease 
exacerbation; hypertension; and coronary artery disease, with 
patent bypass grafts.

Private records of hospitalization dated in February 2003 
reveal that the veteran was hospitalized at that time with a 
complaint of severe shortness of breath.  The pertinent 
diagnoses were chronic obstructive pulmonary disease 
exacerbation; coronary artery disease/dilated cardiomyopathy; 
atrial fibrillation; and hypertension.

In correspondence of May 2003, the veteran's private 
physician indicated that he had cared for the veteran for the 
past four years, and that the veteran suffered from end-stage 
coronary artery disease, with end-stage congestive heart 
failure, chronic obstructive pulmonary disease, hypertension, 
and multiple other problems.  Additionally noted was that his 
condition was such that he required frequent hospitalization.  
According to his physician, the veteran's current condition 
resulted in his having minimal stamina, such that he could 
not walk more than a few steps without becoming short of 
breath.  Frequently, he experienced chest pain, as well as 
ventricular tachycardia resulting in his implanted 
defibrillator giving him a cardiac shock.  The medical 
history included coronary artery disease, status post 
myocardial infarction in 1979, with bypass surgery and repeat 
bypass surgery in 1989.  In January 1999, he suffered an 
inferior wall myocardial infarction resulting in subsequent 
ventricular tachycardia requiring the implantation of an 
automatic cardiac defibrillator and pacemaker.  He suffered 
from chronic obstructive pulmonary disease, as well as 
gastroesophageal reflux disease and hypertension.  Also noted 
were problems with kidney stones and diverticulitis.  While 
the veteran's condition had stabilized, with an ejection 
fraction of 9 percent and chronic obstructive pulmonary 
disease, he would reportedly require very close followup.  


Analysis

The veteran in this case seeks service connection for 
coronary artery disease, as well as for chronic obstructive 
pulmonary disease.  In that regard, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  Moreover, where a 
veteran served ninety (90) days or more during a period of 
war, and cardiovascular disease, including coronary artery 
disease, becomes manifest to a degree of 10 percent within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§  3.307, 3.309 (2003).  
However, once entitlement to service connection for a given 
disorder has been denied by a decision of the RO, that 
decision (absent disagreement by the veteran within one 
year), is final.  38 U.S.C.A. § 7105 (West 2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
could be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for coronary artery disease was filed in August 2002, and, as 
such, the "new/amended" version of 38 C.F.R. § 3.156(a) is 
for application in this case.  See 38 C.F.R. § 3.156(a) 
(2003).

Evidence is considered to be "new" if it was not previously 
submitted to agency decision makers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.156 (2003).

In addition, new evidence may be found to be material if it 
provides a "more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board of 
Veterans' Appeals to alter its decision."  See Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  In determining whether new 
and material evidence has been submitted, the evidence is 
generally presumed to be credible.  See Justus v. Principi, 
3 Vet. App. 510, 513 (1992). 

In the present case, at the time of the prior RO decision in 
April 1998, it was determined that the veteran's coronary 
artery disease was not, in fact, related to his period of 
active military service.  While at the time of that decision, 
the majority of the veteran's service medical records were 
unavailable, a service separation examination of January 1954 
showed no evidence of any cardiovascular disease.  In point 
of fact, the earliest clinical indication of the presence of 
coronary artery disease was at a point in time far removed 
from the veteran's period of active military service.  Based 
on such findings, the RO denied entitlement to service 
connection for coronary artery disease.  That decision was 
adequately supported by and consistent with the evidence then 
of record, and is now final.  

Evidence submitted since the time of the RO's April 1998 
decision, consisting for the most part of private medical 
records and a statement from the veteran's private physician, 
is "new" in the sense that it was not previously of record, 
but not "material."  More to the point, such records show 
only ongoing treatment for the veteran's rather severe 
coronary artery disease, with no demonstrated nexus between 
that pathology and any incident or incidents of the veteran's 
period of active military service.  They do not relate to an 
unestablished fact necessary to substantiate the veteran's 
claim, nor do they raise a reasonable possibility of 
substantiating the claim for service connection for coronary 
artery disease.  Under such circumstances, and absent a 
demonstrated nexus between the veteran's current coronary 
artery disease and some incident or incidents of his period 
of active military service, his claim for service connection 
for that disorder must be denied.

Turning to the issue of service connection for chronic 
obstructive pulmonary disease, the Board notes that, at the 
time of the aforementioned service separation examination in 
January 1954, the veteran's lungs and chest (including 
radiographic studies) were within normal limits, and no 
pertinent diagnosis was noted.  The earliest clinical 
indication of the presence of a chronic respiratory disorder 
is revealed by private medical records dated in 1989-1990, 
more than 30 years following the veteran's discharge from 
service, at which time there was noted the presence of 
"smoker's lung"/chronic obstructive pulmonary disease.  
Significantly, at no time has there been noted any 
relationship between the veteran's current chronic 
obstructive pulmonary disease and any incident or incidents 
of his period of active military service.  Absent such a 
nexus, the veteran's claim for service connection must be 
denied.

Finally, regarding the issue of special monthly compensation 
based on the need for the regular aid and attendance of 
another person, the Board notes that compensation at the aid 
and attendance rate is payable when a veteran, due to 
service-connected disability, has suffered the anatomical 
loss or loss of use of both feet or one hand and one foot, or 
is blind in both eyes, or is permanently bedridden or so 
helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l) (West 2002).  Determinations as to the 
need for aid and attendance must be based on the actual 
requirement of personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as:  inability of the claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which, by reason of the particular 
disability, cannot be done without aid; inability of the 
claimant to feed himself through loss of coordination of the 
upper extremities, or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from the hazards or dangers inherent 
in his daily environment.  "Bedridden" will be a proper basis 
for the determination, and is defined as that condition 
which, through its essential character, actually requires 
that the claimant remain in bed.  It is not required that all 
of the disabling conditions enumerated above be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the claimant is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establish that 
the claimant is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. 
§ 3.352(a) (2003).

In the present case, in a statement of May 2003, the 
veteran's private physician indicated that the veteran 
suffered from end-stage coronary artery disease with end-
stage congestive heart failure, as well as chronic 
obstructive pulmonary disease, hypertension, and multiple 
other problems.  Unfortunately, the veteran's condition was 
such that he required frequent hospitalization.  Also noted 
was that the veteran's current conditions caused him to have 
minimal stamina.  According to the veteran's private 
physician, he could walk only a few steps without becoming 
short of breath.  Frequently, he experienced chest pain, as 
well as problems with ventricular tachycardia, resulting in 
his implanted defibrillator giving him a cardiac shock.  The 
veteran's specific medical history included coronary artery 
disease, status post myocardial infarction in 1979, followed 
by bypass surgery, with repeat bypass surgery in 1989.  In 
January 1999, the veteran suffered an inferior wall 
myocardial infarction with subsequent ventricular tachycardia 
requiring the implantation of an automated cardiac 
defibrillator and pacemaker.  The veteran suffered from 
chronic obstructive pulmonary disease, as well as 
gastroesophageal reflux disease and hypertension.  Also noted 
were problems with kidney stones and diverticulitis.  While 
the veteran's current condition had stabilized, with an 
ejection fraction of 9 percent and chronic obstructive 
pulmonary disease, he required very close follow up.

As noted above, service connection is currently in effect 
only for the residuals of cold injury to both feet, for which 
the veteran is in receipt of a combined 50 percent 
evaluation.  While it is true that, based on the entire 
evidence of record, the veteran may, in fact, be so helpless 
to require the regular aid and attendance of another person, 
that need is clearly premised upon impairment resulting from 
the veteran's various nonservice-connected disabilities, and 
not his service-connected residuals of cold injury to the 
feet.  Under the circumstances, special monthly compensation 
based on the need for the regular aid and attendance of 
another person is not warranted.  


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for coronary 
artery disease, the benefit sought on appeal is denied.

Service connection for chronic obstructive pulmonary disease 
is denied.

Special monthly compensation based on the need for the 
regular aid and attendance of another person is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



